Name: Commission Directive 89/219/EEC of 7 March 1989 amending Council Directive 83/181/EEC determining the scope of Article 14 (1) (d) of Directive 77/388/EEC as regards exemption from value added tax on the final importation of certain goods, to take account of the introduction of the combined nomenclature
 Type: Directive
 Subject Matter: taxation;  tariff policy;  trade;  beverages and sugar
 Date Published: 1989-04-05

 Avis juridique important|31989L0219Commission Directive 89/219/EEC of 7 March 1989 amending Council Directive 83/181/EEC determining the scope of Article 14 (1) (d) of Directive 77/388/EEC as regards exemption from value added tax on the final importation of certain goods, to take account of the introduction of the combined nomenclature Official Journal L 092 , 05/04/1989 P. 0013 - 0014 Finnish special edition: Chapter 9 Volume 2 P. 0011 Swedish special edition: Chapter 9 Volume 2 P. 0011 *****COMMISSION DIRECTIVE of 7 March 1989 amending Council Directive 83/181/EEC determining the scope of Article 14 (1) (d) of Directive 77/388/EEC as regards exemption from value added tax on the final importation of certain goods, to take account of the introduction of the combined nomenclature (89/219/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 15 thereof, Whereas classification of the goods listed in the Annex to Council Directive 83/181/EEC (3), as last amended by Directive 88/331/EEC (4), is based on the use of the nomenclature of the Customs Cooperation Council; Whereas the Customs Cooperation Council approved the International Convention on the Harmonized Commodity Description and Coding System (hereafter referred to as the 'HS'); whereas that Convention was approved by the Council by Decision 87/369/EEC (5) and has been applied since 1 January 1988; whereas a combined nomenclature has accordingly been established to give effect to the HS within the European Economic Community; whereas the references in Article 1 (2) (d) and in the Annex to Directive 83/181/EEC should therefore be based on the said combined nomenclature; Whereas adapting Directive 83/181/EEC to the combined nomenclature consequently involves a purely technical amendment which in no way alters the scope of the reliefs provided for in the said Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 83/181/EEC is hereby amended as follows: 1. In Article 1 (2) (d) the reference to heading Nos 22.03 to 22.09 of the Common Customs Tariff is replaced by a reference to CN codes 2203 to 2208. 2. The Annex is replaced by the Annex to this Directive. Article 2 Member States shall bring into force the measures necessary to comply with this Directive not later than 1 July 1989. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 7 March 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. (3) OJ No L 105, 23. 4. 1983, p. 38. (4) OJ No L 151, 17. 6. 1988, p. 79. (5) OJ No L 198, 20. 7. 1987, p. 1. ANNEX 'ANNEX Visual and auditory materials of an educational, scientific or cultural character 1.2 // // // CN code // Description // // // 3704 00 // Photographic plates, film, paper, paperboard and textiles, exposed but not developed: // ex 3704 00 10 // - Plates and film: // // - Cinematograph film, positives, of an educational, scientific or cultural character // ex 3705 // Photographic plates and film, exposed and developed, other than cinematograph film: // // - Of an educational, scientific or cultural character // 3706 // Cinematograph film, exposed and developed, whether or not incorporating sound track or consisting only of sound track: // 3706 10 // - Of a width of 35 mm or more: // // - - Other: // ex 3706 10 99 // - - - Other positives: // // - Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes // // - Archival film material (with or without sound track) intended for use in connection with newsreel films // // - Recreational films particularly suited for children and young people // // - Other films of educational, scientific or cultural character // 3706 90 // - Other: // // - - Other: // // - - - Other positives: // ex 3706 90 51 ex 3706 90 91 ex 3706 90 99 // - Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes // // - Archival film material (with or without sound track) intended for use in connection with newsreel films // // - Recreational films particularly suited for children and young people // // - Other films of educational, scientific or cultural character: // 4911 // Other printed matter, including printed pictures and photographs: // // - Other: // 4911 99 // - - Other: // ex 4911 99 90 // - - - Other: // // - Microcards or other information storage media required in computerized information and documentation services of an educational, scientific or cultural character // // - Wall charts designed solely for demonstration and education // ex 8524 // Records, tapes and other recorded media for sound or other similarly recorded phenomena including matrices and masters for the production of records, but excluding products of Chapter 37: // // - Of an educational, scientific or cultural character // ex 9023 00 // Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for others uses: // // - Patterns, models and wall charts of an educational, scientific or cultural character, designed solely for demonstration and education // // - Mock-ups or visualizations of abstract concepts such as molecular structures or mathematical formulae // Various // Holograms for laser projection // // Multi-media kits // // Materials for programmed instructions, including materials in kit form with the corresponding printed materials' // //